Title: From James Madison to Wilson Cary Nicholas, 22 October 1816
From: Madison, James
To: Nicholas, Wilson Cary


        
          Sir
          Washington Ocr. 22. 1816
        
        I have duly recd. your letter of the 18th. inclosing a commission for me, as one of the Visitors of the Central College in Albemarle. With a reservation of the time required by my remaining duties at this place, I shall, with pleasure contribute my services in promoting the welfare of so beneficial an Institution. Accept Sir my esteem & great respect
        
          James Madison
        
      